Stevens, J.,
delivered the opinion of the conrt.
An affidavit was filed before a justice of the peace of Tate county, which charged that Edmond Anderson ‘ ‘ did unlawfully act as agent and assist the purchaser in effecting a sale of spirituous and intoxicating liquor, th& sale of which is prohibited by law, against the peace and dignity of the state of Mississippi.” From a judgment of conviction rendered by the circuit court on appeal, appellant prosecutes this appeal, and, among other errors complained of, assigns as error the refusal to grant him a peremptory instruction.
The crime is alleged to have been committed on the twenty-first day of September, 1913, and the affidavit must therefore be considered drawn under chapter 115 of the Laws of 1908.
It is shown by the evidence that appellant was at the depot in Senatobia, ready to board the train for Memphis; that one Joe Lee Shaver then and there gave him two dollars, with the request that he purchase some whiskey in Memphis and bring it back to Shaver on appellant’s return that evening; that appellant did purchase one quart of whiskey in Memphis and brought it back on the train with him to Senatobia, and there intrusted the one quart of whiskey to one Teti Burns, with request that the latter deliver the liquor to Shaver, and in this manner the delivery of the goods was consummated in Senatobia.
The whisky was purchased, however, outside of the state of Mississippi, and appellant is charged with acting as the agent in effecting a sale which does not appear to be “unlawful under the provisions of this act.” The case is therefore controlled by State v. Owens, 65 So. 641, and the judgment of conviction must be set aside and appellant discharged-.
Let the order be accordingly.

Dismissed.